Case 7:19-cr-00547-CS Document 102 Filed 06/29/21 Page 1of 3

BRAFMAN & ASSOCIATES, PC.
ATTORNEYS AT LAW
256 FIFTH AVENUE, 2ND FLOOR
NEW YORK, NEW YORK IOOOl
TELEPHONE: (212) 750-7800
FACSIMILE: (2le) 750-3906
E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN

 

ANDREA L. ZELLAN

MARK M. BAKER JACOB KAPLAN
°o
iia TENY R. GERAGOS
MARC A. AGNIFILO ADMITTED IN NY & CA

OF COUNSEL STUART GOLD

ZACH INTRATER
OF COUNSEL

June 29, 2021

Honorable Cathy Seibel

US. District Court Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re. United States v. Moslem
Dear Judge Seibel:

In advance of the court proceeding today at 4:30 pm, I will set out the events
of the last several days so the Court can have a fuller perspective in considering the
defendant’s current bail conditions.

In the evening of Thursday, June 24, 2021, 1 spoke by phone with a lawyer
whom I have known for many years named Michael Macklowitz. Mr. Macklowitz
said that he represented someone, Drew Smith and that his client, Mr. Smith, was
involved in a lawsuit in which he was claiming to be the fifty percent owner of Accel
Motors and, therefore, the fifty percent owner of the property located at 30-15
Thompson Avenue, Long Island City, New York (hereinafter “the Long Island City
property”). Mr. Macklowitz further explained that his client’s legal claim had been
taised in a counterclaim to a lawsuit that had been filed by Mehdi Moslem. I asked,
among things, whether there was any judicial determination as to his client’s claim of
being the fifty percent owner of the Long Island City property, and Mr. Macklowitz
said there was no decision one way or the other, and that the lawsuit and the
counterclaim were pending and ongoing.

On Friday, June 25, 2021, I spoke with Elias Schwartz, counsel of record for
Mehdi Moslem. Mr. Schwartz confirmed that Mehdi Moslem had in fact filed a
Case 7:19-cr-00547-CS Document 102 Filed 06/29/21 Page 2 of 3

BRAFMAN & ASSOCIATES, P.C.

lawsuit about five years ago, that there was a counterclaim in which a party asserted a
fifty percent ownership in Accel Motors and in the real property in Long Island City.
Not surprisingly, the depiction of the merits of the lawsuit and the counterclaims were
characterized very differently by the lawyers for the competing parties. Therefore, I
asked each lawyer for the documents, arguments and decisions that would shed light
on the merits and the pendency of the lawsuit.

At about 8:00 AM on Monday, June 28, 2021, I emailed all three lawyers of the
prosecution team and all defense counsel that I had preliminary information that I
wanted to discuss as soon as possible. The AUSAs and defense counsel had a
conference call at 9:30 AM on Monday, during which I indicated that I had become
awate that there was a lawsuit that may impact the Long Island City property. I told
the prosecutors that I had not yet gotten any papers on that case, that I had requested
such from both lawyers, and that as soon as the lawyers sent me case-papers, I would
forward them along to the government immediately. I gave the government the
names of the civil lawyers with whom I spoke. I invited the government to contact
them directly if they chose to do so. The government stated that they were content
with me having contact and forwarding the information I received. I agreed.

At 9:57 AM, I received a number of case-related documents from Mr.
Macklowitz, and three minutes later I forwarded them to the government. At 1:11
PM, I received a number of case-related documents from Mr. Schwartz, and four
minutes later I forwarded them to the government. Mr. Emouna continued to
teseatch the civil docket, located relevant materials and has forwarded such to the
government.

The relevant take-away from the case file, from my perspective, is this: while
there is clearly a civil lawsuit going back five years, the case had been less active
recently; also, while Mr. Macklowitz’s client, Mr. Smith, received a ruling that he was
entitled to an injunction as to the Long Island City property, the injunction was
dependent on Mr. Smith putting up a sum of money as a bond, which Mr. Smith
decided not to do. Accordingly, there is not now, and never has been, an injunction
as to the Long Island City property for the simple reason that Mr. Smith failed,
refused or for whatever reason, did not put up the money that would serve as a
condition-precedent to the actual injunction.

Yesterday afternoon, I had a conversation with Mr. Macklowitz, Mr. Smith’s
counsel. I informed Mr. Macklowitz, as I had also informed Mr. Schwartz, that I had
already brought these issues to the Government’s attention and would also be
bringing them to the Court’s attention. I also told Mr. Macklowitz that in light of his
Case 7:19-cr-00547-CS Document 102 Filed 06/29/21 Page 3 of 3

BRAFMAN & ASSOCIATES, P.C.

client’s unresolved claim to fifty percent of the Long Island City property, I would
seek a bond secured by only fifty percent of that property. He replied that such was
reasonable from his perspective.

I provide this information for the Court’s benefit and so the Court can have

the fullest possible information in advance of today’s hearing.

Respectfully submitted,

f

  
